UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
VALERIE KLINE, )
)
Plaintiff, )
)
v. ) Civil Action No. 14-1498 (RCL)
)
KATHERINE ARCHULETA, )
)
Defendant. )
)
_)

MEMORANDUM AND ORDER

Before the Court is Ms. Kline’s amended motion [28] to amend or correct the judgment of
this Court’s April 14, 2015 Memorandum Opinion (“Mem Op”) [26] and for a new trial.1 The
Court considers her motion under Federal Rules of Civil Procedure 59(e), 60(b),2 and 52(b). Also
before the Court is defendant’s opposition [29], and Ms. Kline’s reply [31, 33] thereto.

I. LEGAL STANDARDS

Federal Rule of Civil Procedure 59(6) permits a party to ﬁle “[a] motion to alter or amend
a judgment.” Fed. R. Civ. P. 59(e). Such motions are “discretionary and need not be granted unless
the district court ﬁnds that there is an intervening change of controlling law, the availability of
new evidence, or the need to correct a clear error or prevent manifest injustice.” Firestone v.
Firestone, 76 F.3d 1205, 1208 (DC. Cir. 1996) (quotation marks and citation omitted). Rule 59(e)

does not provide a vehicle “to relitigate old matters, or to raise new arguments or present evidence

1 While the motion is docketed as a request for a new trial, Ms. Kline does not seem to request one. To the extent that
Ms. Kline may be seeking a new trial, it must be denied because there was no trial and will be no new trial.

2 Ms. Kline, proceeding pro se in this matter, does not explicitly mention Rule 60(b), but in an abundance of caution
the Court considers whether she has set forth grounds for relief from judgment under Rule 60(b).

that could have been raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 US.
471, 485 H5 (2008). As this Court has noted, motions to amend a judgment under Rule 59(e) are
disfavored and should be granted only in extraordinary circumstances. Liberty Prop. Trust v.
Republic Props. Corp., 570 F. Supp. 2d 95, 97-98 (BBC. 2008) (citing Niedermeier v. Ofﬁce of
Baucus, 153 F. Supp. 2d 23, 28 (D.D.C. 2001)).

The standards governing Rule 60(b) are even more restrictive. See United States v. Pollard,
290 F. Supp. 2d 153, 156—58 (D.D.C. 2003). Indeed, “in most cases, the bar stands even higher
for a party to prevail on a Rule 60(b) motion for relief from judgment” than on a Rule 59(6) motion.
Uberoi v. Equal Emp’t Opportunity Comm ’n, 271 F. Supp. 2d 1, 2 (D.D.C. 2002). To the extent
that a party cannot demonstrate one of the speciﬁc situations enumerated in subsections (1)-(5) of
Rule 60(b), the catch-all clause in Rule 60(b)(6) permits relief from a ﬁnal judgment or order for
“any other reason that justiﬁes relief." Fed. R. Civ. P. 60(b)(6). Rule 60(b)(6), however, applies
only to extraordinary situations and should be sparingly used. Twelve Jolzn Does v. District of
Columbia, 841 F.2d 1133, 1140 (DC. Cir. 1988) (citations omitted); see also Pollard, 290 F. Supp.
2d at 157.

The Court does not believe that Rule 52(e) is applicable, as that Rule permits amendment

of ﬁndings and conclusions by the court that are promulgated during “actions tried on the facts
without a jury or with an advisory jury.” The court does not make such ﬁndings on a motion for

summary judgment, and therefore this particular rule is likely inapposite. See DeLong Corp. v.

Raymond Int ’1, Inc, 622 F.2d 1135, 1139 (3d Cir. 1980) overruled on other grounds by Croker v.
Boeing Co. (Vertol Div. ), 662 F .2d 975 (3d Cir. 1981) (ﬁnding that because “a district court does
not engage in fact-ﬁnding, within the meaning of Rule 52, on a motion for summary judgment,” a

52(b) motion “is not appropriate after its consideration of a motion for summary judgment”);

Carter v. Porter, No. 5:08-CV-246-REW, 2012 WL 298479, at *1 n.2 (E.D. Ky. Feb. 1, 2012)
(ﬁnding Rule 52 inapplicable to summary judgment because such a decision “does not produce . . .
true factual ﬁndings in the sense of weighing competing evidence”); Wideman v. Colorado, No.
09—cv—00095, 2010 WL 749835, at *2 (D. Colo. 2010) (“Rule 52(b) applies to ﬁndings of fact and
conclusions of law entered after a non-jury trial and this rule is inapplicable to judgments entered
under [Rule] 56.”).

Notably, the defendant does not protest the application of Rule 52(b), and at any rate, the
standard under Rule 52(b) is similar: It “permits the trial court to correct manifest errors of law or
fact, make additional ﬁndings or take other action that is in the interests of justice.” Bigwood v.
Def Intelligence Agency, 770 F. Supp. 2d 315, 318 (D.D.C. 2011) (citing Material Supply Int ’1,
Inc. v. Sunmatch Indus. Co, 1997 WL 243223, at *2 (D.D.C. May 7, 1997)); see also Material
Supply Int ’1, Inc. 1997 WL 243223, at *2 (explaining that, under Rule 52(b), the moving party
“bears a heavy burden in seeking to demonstrate clear error or manifest injustice in amending the
judgment”); Salazar v. District of Columbia, 685 F. Supp. 2d 72, 75 (D.D.C. 2010) (noting that
Rule 52(b) does not provide a party with a “second opportunity to litigate a point, to present
evidence that was available but not previously offered, or to advance new theories by moving to
amend a particular ﬁnding of fact or conclusion of law”).

II. ANALYSIS

The Court generally understands Ms. Kline to have several main arguments: (1) that the
prior Memorandum Opinion and Order misidentify the claims at issue in the instant case, and (2)
that the Order contains various manifest errors of law and fact. At the heart of this matter is the
simple fact that—regardless of what Ms. Kline wishes she were litigating in this case—the claim

accepted for processing at the administrative level was whether she was discriminated against

when “From October 17, 2006 to December 21, 2006, she was not assigned primary responsibility
for performing the regulatory work assignments in the Publications Management Group.” ECF
No. 13-3 at 2. Because it is undisputed that Ms. Kline failed to apply for the advertised position
with this responsibility, no amount of additional discovery, artful pleading, or reconsideration
could permit her to avoid dismissal of her case. As such, it was appropriate for the Court to deny
Ms. Kline’s motion to amend her complaint on the grounds of futility. Furthermore, by setting
forth fourteen arguments that Ms. Kline believes constitute “manifest errors of law and fact,” she
simply seeks to re-litigate issues that the Court decided at summary judgment. There would be no
beneﬁt to again responding speciﬁcally to arguments the Court previously considered and decided.

Nonetheless, the Court wishes to correct an error in its prior Opinion. Ms. Kline correctly
points out that the Court erred when it noted that Ms. Kline failed to apply for the 68-13 position
advertised in 2008. The error is not material to the instant case, but could be important in the future,
as Ms. Kline has another case pending before the EEOC regarding her non-selection for that
position.

III. CONCLUSION

For the aforementioned reasons, plaintiff’ 5 amended motion [28] to amend or alter
judgment or for new trial is GRANTED in part to reﬂect that Ms. Kline did not apply for the GS-
13 position advertised in 2008; the motion is otherwise DENIED.

Signed April 30, 2015 by Royce C. Lamberth, United States District Judge.